NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAIDA ZHANG,                                    No.    16-73802

                Petitioner,                     Agency No. A206-543-155

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 10, 2020
                               Pasadena, California

Before: WATFORD and BENNETT, Circuit Judges, and RAKOFF,** District
Judge.

      Kaida Zhang (“Petitioner”), a citizen and native of China, petitions for review

of a Board of Immigration Appeals order denying his claims for asylum, withholding

of removal, and protection under the Convention Against Torture Act (“CAT”) on

adverse credibility grounds. We have jurisdiction under 8 U.S.C. § 1252, and we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
affirm.

      “[W]e review adverse credibility determinations under the substantial

evidence standard.” Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). The

court “must uphold the [] adverse credibility determination so long as even one basis

is supported by substantial evidence.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir.

2011). “Because credibility determinations are findings of fact by the [Immigration

Judge], they ‘are conclusive unless any reasonable adjudicator would be compelled

to conclude to the contrary.’” Id. at 1087 (quoting 8 U.S.C. § 1252(b)(4)(B)).

      Based first on the Immigration Judge’s (“IJ”) demeanor findings and second

on his analysis of Petitioner’s testimony regarding the way Petitioner obtained

notarized documents prior to his return to the United States, we find that substantial

evidence supports the adverse credibility finding. The IJ provided specific and

cogent reasons for disbelieving Petitioner’s testimony because of Petitioner’s

demeanor while testifying. See id. at 1088 (“The IJ ‘must . . . offer specific, cogent

reasons for any stated disbelief.’” (citation omitted)). The IJ also provided specific

and cogent reasons for disbelieving Petitioner’s explanations regarding certain

documents he brought to the United States on his second trip where Petitioner did

not need the documents to enter the United States on his first trip only a few months

earlier and denied planning on applying for asylum during the second trip.

      Petitioner’s remaining evidence did not independently establish his claims for


                                          2
asylum, withholding of removal, or CAT relief.

      PETITION DENIED.




                                       3